DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second light emitting assembly (Claim 36, 41, 43,  50, 51, 53); light-sensitive assembly (Claim 36, 41, 43, 53) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-40, 43, 45-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young Sin Kim “A motion gesture sensor using photodiodes with limited field-of-view” hereinafter Young Sin Kim et al. 
Claim 36
Young Sin Kim et al. discloses a first light-emitting assembly (Fig. 3(a), Ref. LED(L)) operable to emit light onto an object (See Fig. 2, Hand as object) at a position proximal to the optoelectronic device within a first field-of-illumination (Fig. 3, detectable zone (L)), the first field-of-illumination having a first field-of-illumination angle and first field-of-illumination axis (See Fig. 3(b)); a second light-emitting assembly (Fig. 3(a); Ref. LED(R)) operable to emit light onto the object (See Fig. 2, Hand as object) at the position proximal to the optoelectronic device and within a second field-of-illumination (Fig. 3, detectable zone (R)), the second field-of-illumination having a second field-of-illumination angle and a second filed-of-illumination axis (See Fig. 3(b)); and a light-sensitive assembly (Fig. 3(a), Ref. PD) operable to collect light over a field-of-view (See Fig. 3(a), Ref. β), the field-of-view having a field-of-view angle and field-of-
 
    PNG
    media_image1.png
    210
    482
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    187
    524
    media_image2.png
    Greyscale

Claim 37
Young Sin Kim et al. discloses Preliminary Amendment the first light-emitting assembly and the second light-emitting assembly includes a light-emitting component wherein the light-emitting component optionally includes a light-emitting diode and/or a laser diode (See Fig. 3, Ref. LED).
Claim 38
 	Young Sin Kim et al. discloses the first pitch (Fig. 3, position of LED(L)) is substantially unequal to the second pitch (Fig. 3(a), position of LED(R)), and the first field-of-illumination angle (Fig. 3, detectable zone (L)) is substantially unequal to the second field-of-illumination angle (Fig. 3, detectable zone (R)).  

Claim 39
 	Young Sin Kim et al. discloses an asymmetric field overlap (See Fig. 3(a), Ref. overlap) is attained by any configuration including up to all but one of the following: the first pitch is substantially equal to the second pitch; the first field-of-illumination angle is substantially equal to the second illumination angle; the first field-of-illumination axis is substantially parallel to the second field-of- illumination axis; the field-of-view angle is substantially equal to the first field-of-illumination angle; the field-of-view angle is substantially equal to the second field-of-illumination angle; the field-of-view axis is substantially parallel to the first field-of-illumination axis; and the field-of-view axis is substantially parallel to the second field-of-illumination axis (See Fig. 3(b)).  
Claim 40
 	Young Sin Kim et al. discloses the second pitch is between two and ten times a length of the first pitch (distance between LED(L), PD, LED(R), and the first field-of-illumination angle (Fig. 3, detectable zone (L)) is between two and ten times the angle of the second field-of-illumination angle (Fig. 3, detectable zone (R))(Since the claim limitation fails to give any value other than two and ten times, it is inherent that the prior art is within the ranges).  
Claim 43
 	Young Sin Kim et al. discloses a light-emitting assembly (Fig. 3(a), Ref. LED(L)) operable to emit light onto an object (See Fig. 2, Hand as object) at a position proximal to the optoelectronic device within a field-of-illumination (Fig. 3, detectable zone (L)), the field-of-illumination being characterized by a field-of-illumination angle (Fig. 3, detectable zone (L)) and an illumination axis; a first light-sensitive assembly (Fig. 3(a), Ref. PD)) operable to collect light over a first field-of-view (Fig. 3(a), Ref. LED(L)), the first field-of-view having a first field-of-
Claim 45
 	Young Sin Kim et al. discloses the light-emitting assembly includes a light-emitting component, and wherein the light-emitting component optionally includes a light-emitting diode and/or a laser diode (Fig. 3(a), Ref. LED(L)).  
Claim 46
 	Young Sin Kim et al. discloses the first light-sensitive assembly and the second light-sensitive assembly includes a light-sensitive component, and wherein the light-sensitive component optionally includes a photodiode, a charge-coupled device, and/or a complementary metal-oxide-semiconductor (Fig. 3(a), Ref. PD).  
Claim 47

Claim 48
 	Young Sin Kim et al. discloses an asymmetric field overlap (See Fig. 3(a), Ref. overlap) is attained by any configuration including up to all but one of the following: the first pitch is substantially equal to the second pitch; the first field-of-illumination angle is substantially equal to the second illumination angle; the first field-of-illumination axis is substantially parallel to the second field-of- illumination axis; the field-of-view angle is substantially equal to the first field-of-illumination angle; the field-of-view angle is substantially equal to the second field-of-illumination angle; the field-of-view axis is substantially parallel to the first field-of-illumination axis; and the field-of-view axis is substantially parallel to the second field-of-illumination axis (See Fig. 3(b)).  
Claim 49
 	Young Sin Kim et al. discloses the second pitch is between two and ten times a length of the first pitch (distance between LED(L), PD, LED(R), and the first field-of-illumination angle (Fig. 3, detectable zone (L)) is between two and ten times the angle of the second field-of-illumination angle (Fig. 3, detectable zone (R))(Since the claim limitation fails to give any value other than two and ten times, it is inherent that the prior art is within the ranges).  
Claim 50

Claim 51
 	Young Sin Kim et al. discloses an optical element (Fig. 5(a-c); Ref. Optical Block) over only one of the first light-sensitive assembly or the second light-sensitive assembly, wherein a presence of the optical element contributes to the asymmetric field overlap (Fig. 5(c-d)).  
Claim 52
 	Young Sin Kim et al. discloses a respective optical element (Fig. 5(a-c), Ref. Optical Block) over each of the first light-sensitive assembly (Fig. 5, Ref. PD(L)) and the second light-sensitive assembly (Fig. 5, Ref. PD(R)), wherein a difference in the optical element over the first light-sensitive assembly (Fig. 5, Ref. PD(L)) and the optical element over the second light-sensitive assembly (Fig. 5, Ref. PD(R)) contributes to the asymmetric field overlap (See Fig. 5(a-d)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young Sin Kim et al..

Claim 44
	Young Sin Kim et al. discloses the claimed invention except for the light-emitting assembly, the first light-sensitive assembly, and/or the second light-sensitive assembly includes an optical assembly, and wherein the optical assembly optionally includes an anti-reflection coating. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Young Sin Kim et al. with an anti-reflection coating since it was well known in the art that using an anti-reflection coating reduces background noise, therefore improving detection sensitivity for the detection device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 41, 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 41, 53 the prior art fails to disclose or make obvious converting the light emitted by the second light-emitting assembly, reflected from the object, and collected by the light-sensitive assembly into the second signal; determining a signal ratio by normalizing the first signal by the second signal; recalling a signal ratio lookup table from a non-transitory computer-readable medium, the signal ratio lookup table including a plurality of calibration signal ratios associated with a plurality of respective proximity values; comparing the signal ratio 
Claims 42, 54-55 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 42, 54, the prior art fails to disclose or make obvious determining a signal ratio by normalizing the first signal by the second signal; recalling a signal ratio lookup table from a non-transitory computer-readable medium, the signal ratio lookup table including a plurality of calibration signal ratios associated with a plurality of respective proximity values; comparing the signal ratio to the plurality of calibration signal ratios included in the signal ratio lookup table; and associating the signal ratio with at least one of the plurality of respective proximity values or determining a signal ratio by normalizing the first signal by the second signal; recalling a signal ratio lookup table from a non-transitory computer-readable medium, the signal ratio lookup table including a plurality of calibration signal ratios associated with a plurality of respective proximity values; comparing the signal ratio to the plurality of calibration signal ratios included in the signal ratio lookup table; and associating the signal ratio with at least one of the plurality of respective proximity values, and in combination with the other recited limitations of claims 42, 54. Claim 55 is allowed by the virtue of dependency on the allowed claim 54.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                            January 7, 2022